On October 18, 1989, the Defendant was sentenced to Count I, five (5) years with all suspended except three (3) years; Count II, ten (10) years with all suspended except five (5) years. The Defendant shall receive credit for 143 days time served. The sentence imposed on Count II shall run consecutively to the sentence imposed on Count I. The Defendant shall be designated a dangerous offender for purposes of parole. The Defendant shall not be considered for parole until he has satisfactorily completed the aggression management program and chemical dependency treatment program at the Montana State Prison. The suspended portion of the sentence shall be upon the conditions imposed in the October 18,1989 Judgment.
On March 12, 1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Colleen E. Ambrose, Attorney from Missoula, Montana. The state was represented by Larry Nistler, County Attorney from Poison, Montana.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittriek, Chairman, Hon. John Warner, and Hon. James Purcell, Judges
The Sentence Review Board wishes to thank Colleen Ambrose, Attorney from Missoula for her assistance to the defendant and to this Court. The Board also wishes to thank Larry Nistler for appearing on behalf of the State of Montana.